Citation Nr: 9902984	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  96-05 329	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for status post right hip 
replacement, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran had active service from July 1967 to April 1969.  

The veteran filed a claim in September 1994 seeking a rating 
in excess of 50 percent for his right hip disorder.  During 
the course of this appeal, the RO increased the rating for 
the hip disorder to 70 percent under Code 5054, effective in 
September 1994.

In a decision dated in 1971, the Board held that the gunshot 
wounds to the veteran's right hip and thigh had resulted in 
severe injury to muscles of Muscle Group XIV (ratable at 40 
percent) and Muscle Group XVII (ratable at 50 percent).  The 
Board noted that such severe muscle injuries about the hip 
were to be combined under 38 C.F.R. § 4.55.  Pursuant to 
38 C.F.R. § 4.25, the combined rating for disabilities 
ratable as 50 percent and 40 percent is 70 percent.  
Additionally, the Board noted that the combined rating for 
such severe muscle injuries about the hip could not exceed 
the 70 percent rating awarded under Code 5250 for ankylosis 
of the hip at the intermediate level.

The RO's assignment of 70 percent under Code 5250 in their 
rating action of January 1972, while not in keeping with the 
reasoning of the Board's decision, did represent an 
alternative rating method by which the veteran still received 
the 70 percent rating to which the Board found him entitled.  

However, following the veteran's second hip replacement in 
1987, the 70 percent rating under Code 5250 was reduced to 
the 50 percent level, effective June 1, 1988, based on 
improved hip motion.  It does not appear that consideration 
was given to the fact that the veteran had suffered severe 
muscle damage to Muscle Groups XIV and XVII, supporting a 70 
percent rating based on the degree and extent of muscle 
injury alone.  The propriety of the assignment of a rating 
less than 70 percent for the veteran's gunshot wound 
residuals for the period from June 1, 1988, until September 
22, 1994, is not a matter over which the Board has 
jurisdiction.  The Board calls this matter to the attention 
of the RO and the veteran for their consideration.


FINDINGS OF FACT

1.  The veteran has no more than markedly severe residual 
weakness, pain or limitation of motion resulting from his 
right hip replacement; his symptomatology is not such as to 
require the use of crutches.

2.  The veteran has severe muscle damage of Muscle Groups XIV 
and XVII.  



CONCLUSION OF LAW

A rating in excess of 70 percent for right hip replacement is 
not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.55, 4.71a, Diagnostic Codes 5054, 5250, 5255, 
5314, 5317 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background. The veteran was wounded in the right hip in 
Vietnam in February 1968.  He sustained an open, comminuted 
fracture of the neck of the right femur without nerve or 
artery involvement.  Initial debridement was carried out on 
the day of the injury with primary closure about five days 
later.  The veteran was evacuated to the Army hospital at 
Fort Ord, California.  There was persistent drainage and 
infection.  The veteran was placed in traction for about 
three months with a pin placed through the distal portion of 
the femur.  By April 1968, there was good granulation over 
the hip wound and a split thickness skin graft was performed.  
In May 1968, the pin was removed.  In January 1969, problems 
with the hip's position required additional pin placements 
along with the insertion of a bone graft from the right 
fibula along the superior neck of the femur into the head.  A 
1-1/2 inch shortening of the right leg was noted on 
examination.  The veteran was walking on crutches with 
partial weight bearing when he was referred to a physical 
evaluation board (PEB) in February 1969.  Diagnoses by the 
PEB included impairment of the right femur with fracture of 
anatomical neck and severe injuries to Muscle Groups XIV and 
XVII on the right.  

On initial VA examination in July 1970, the veteran was said 
to walk with a short-leg limp.  His right leg was one inch 
shorter than his left.  External rotation of the hip was 
limited to 20 degrees and internal rotation to 30 degrees.  
On squatting, the veteran was minus 20 degrees of full 
flexion on the right.  The thigh measured 19 3/4 on the right 
and 20 1/4 on the left.  The veteran's two wounds were said to 
be well healed and not tender.  The exit wound was transverse 
across the upper buttocks, 5 inches by 1/2 inch in dimension.  
Here was moderate generalized atrophy of the right buttock.  
The entrance wound, including surgical intervention, began 
over the midlateral iliac crest and extended downward 9 
inches, ending over the anterolateral upper third of the 
thigh.  The central 4 inches of the wound was 2 inches wide 
and deeply invaginated with the upper 2 inches densely 
adherent to the ilium, indicating iliopsoas and gluteus 
medius muscle loss.  X-ray study revealed four long screws 
extending from the soft tissue through he subtrochanteric and 
intertrochanteric right femur and into the head of the femur.  

A rating action in August 1970 assigned a rating of 40 
percent for muscle injury to Groups XIV and XVII under Code 
5317.  A 30 percent rating for fracture of the neck of the 
right femur with one-inch shortening of the leg was assigned 
under Code 5255.  The veteran's combined rating was 60 
percent.  

The veteran was again examined by the VA in April 1971.  A 
rating action in June 1971 found clear and unmistakable error 
in the August 1970 rating action in that it had assigned 
separate ratings for the residuals of fracture and the muscle 
injuries, when one rating should have been assigned.  The 
veteran's rating was corrected to assign a 50 percent rating 
under Code 5317 for injury to Muscle Groups XIV and XVII with 
adherent scar including fracture of neck, right femur with 
one-inch leg shortening.  The veteran disagreed with this 
decision and appealed.  

In a November 1971 decision, the Board of Veterans Appeals 
granted a 70 percent rating for the veteran's residuals of 
gunshot wound to the right hip and thigh.  The Board held 
that the veteran had sustained severe injury to both Muscle 
Group XIV (ratable at 40 percent) and Muscle Group XVII 
(ratable at 50 percent).  The Board noted that such severe 
muscle injuries about the hip were to be combined under 38 
C.F.R. § 4.55, but could not exceed the 70 percent rating 
awarded under Code 5250 for ankylosis of the hip at the 
intermediate level.  The Board noted that the veteran's 
severe muscle injuries combined to 70 percent and that this 
was the proper rating for the veteran's right hip disability.  

The RO effectuated the Board's decision by assigning a 70 
percent rating in January 1972; however, the increased rating 
awarded by the RO was not coded as being based on severe 
muscle damage to Muscle Groups XIV and XVII limited by Code 
5250, but rather was assigned under Code 5250, based on an 
intermediate ankylosis of the hip.

Following the veteran's 100 percent rating for his initial 
right hip replacement in 1975, he was returned to the 70 
percent level under Code 5250.  

Following the veteran's 100 percent rating for his second 
right hip replacement in 1987, his rating was eventually 
reduced to the 50 percent level, effective June 1, 1988.  
This was accomplished under Code 5054, which is used for 
rating residuals following a hip replacement.

The veteran filed his current claim for increase in September 
1994 indicating that his right hip disability had increased 
in severity and that another hip replacement was necessary.  
VA records from the veteran's 1987 hip replacement were 
obtained and added to the record.  Also added to the record 
were VA outpatient clinical records from 1992 to 1994 showing 
treatment for various complaints and problems including some 
related to the right hip.

The veteran underwent a VA examination in November 1994.  He 
complained of pain and decreasing range of motion in his 
right hip during the last three years.  A history of the 
veteran's right hip disability was provided by the examiner.  
On examination, the veteran's gait was said to be normal.  He 
had a built-up right shoe. His posture was upright and the 
spine was well aligned.  On standing, his right hip was 
externally rotated by 30 degrees.  Squatting was limited to 
25 percent of normal.  Flexion of the right hip was to 40 
degrees and to 60 degrees on the left.  Extension of the 
right hip was to 20 degrees and 30 degrees on the left.  
External rotation of the both hips was to 90 degrees.  
Internal rotation of the right hip was to 10 degrees and to 
40 degrees on the left.  Abduction of the right hip was to 40 
degrees and on the left to 50 degrees.  Sensation was equal 
in both lower extremities.  The examiner opined that the 
right hip was loose.  The veteran's scars were described with 
no adverse symptomatology reported.  Right straight leg 
raising to 30 degrees produced pain in the right hip and 
proximal femur.  Left straight leg raising was negative to 80 
degrees.  Tenderness to palpation over the right hip, 
anteriorly, laterally and posteriorly was noted.  X-ray study 
of the right hip revealed a complete replacement with some 
resolution of the proximal femur and fracture of some of the 
wire sutures in the greater trochanteric region.  It looked 
as if the prosthesis had moved some in the proximal femur 
with some bony erosion present.  The assessment was total hip 
replacement on the right which shows some thinning of bone 
proximally.  

A rating action in July 1995 confirmed the 50 percent rating 
for the veteran's right hip disability.  

At a hearing on appeal in August 1996, the veteran submitted 
a letter from a private physician, dated in August 1996.  The 
physician noted that the veteran had a significant antalgic 
gait favoring the right side.  He reported a significant leg 
length discrepancy of about 2 inches.  He walked with a 
short-leg gait despite a 1/2 inch lift on his right shoe.  The 
right hemipelvis was down one inch with his shoes on.  
Significant scarring was noted.  Motion of the right hip was 
reported as flexion to 75 degrees, abduction to 30 degrees, 
internal rotation was neutral and external rotation was to 45 
degrees.  After review of the November 1994 x-rays, his 
impression was loose right hip replacement.  He noted that 
there was a moderate degree of pain on a daily basis that 
could be severe with loosening.  He suggested an additional 
lift on the right shoe, but indicated that that would not 
ease the pain.  

At the hearing, the veteran testified that his hip condition 
had been worsening since 1993.  He stated that he did not 
have a normal gait as stated on the VA examination in 
November 1994.  He described getting four or five jolts of 
pain in his hip every day.  He complained of weakness, 
fatigue, pain and stiffness.  He reported working about 20 
hours a week as a self employed house painter.  He used 
helpers and tried to avoid climbing ladders.  He stated that 
he drove a stick-shift truck to and from jobs, but sometimes 
had problems due to his hip.  He stated that he did not want 
to get a higher lift on his shoe as that that would interfere 
even more with his driving. He reported that he did not 
receive treatment as nothing could be done other than 
additional surgery.  

Following the hearing, the hearing officer granted the 
veteran a 70 percent rating under Code 5054, effective from 
the September 1994 date of claim.  



Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based, as far 
as can practicably be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Each service-
connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. Part 4.

Under Diagnostic Code 5054, prosthetic replacement of the 
head of the femur or of the acetabulum may be assigned a 100 
percent evaluation for a 1-year period following implantation 
of the prosthesis.  This 1-year period commences after 
initial grant of a 1-month total rating assigned under § 4.30 
following hospital discharge.  At the conclusion of this 1-
year period, a 90 percent evaluation for a prosthetic hip 
requires painful motion or weakness such as to require the 
use of crutches; a 70 percent evaluation requires markedly 
severe residual weakness, pain or limitation of motion; and a 
50 percent evaluation requires moderately severe residuals of 
weakness, pain or limitation of motion.  The minimum 
disability rating is 30 percent.  

A maximum rating of 40 percent is assigned for severe 
disability of Muscle Group XIV, the anterior thigh group.  
(Diagnostic Code 5314, before and after July 3, 1997).  

A maximum rating of 50 percent is assigned for severe 
disability of Muscle Group XVII, the muscles of pelvic 
girdle.  (Diagnostic Code 5317, before and after July 3, 
1997).  

The criteria for evaluating muscle group injury residuals 
changed in July 1997.  The Court has held that when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria, which is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  Here, the ratings applicable to 
this case, have not undergone any substantive changes, 
therefore, the lack of notice to the veteran of the change in 
the regulations or RO consideration of the claims under both 
old and new evaluative criteria will not result in prejudice 
to the veteran.  Bernard v Brown, 4 Vet. App. 384, 392-94 
(1993).



Analysis.  The Board concludes that the currently assigned 70 
percent evaluation adequately compensates the appellant for 
the degree of impairment attributable to the residuals of the 
right total hip replacement.  The evidence does not suggest, 
let alone support, a finding that the demonstrated 
postoperative residuals of weakness, pain or limitation of 
motion require the use of crutches, and thus a 90 percent 
evaluation under Code 5054 is clearly not warranted.  At the 
hearing on appeal, the veteran testified that he regularly 
drives a stick-shift truck during his 20-hour workweek.  The 
veteran's right hip condition is not of such severity as to 
require the use of crutches or to warrant a rating in excess 
of the 70 percent currently assigned under Code 5054.  

The veteran's right hip disability may also be evaluated 
based on the severe muscle injuries to Muscle Groups XIV and 
XVII under Codes 5314 and 5317.  However, such evaluation 
produces a maximum combined rating of 70 percent under 38 
C.F.R. § 4.55.  The Board notes that the change in the rating 
criteria for muscle injuries effective in July 1997 does not 
effect the determination of the appropriate rating in this 
case.  The Board would also note that the clinical data of 
record show that the veteran's muscle injuries have remained 
essentially static over the years and it has not been 
contended otherwise.  Thus, the evidentiary record does not 
support an increased rating in excess of the 70 percent 
currently assigned based on the veteran's muscle injuries.  

Diagnostic Code 5275 provides a maximum 60 percent rating for 
shortening of the lower extremity of more than 4 inches.  
While Codes 5250, 5254, and 5255 do provide ratings higher 
than 70 percent for hip disability, the unfavorable ankylosis 
(5250), flail joint (5254), or non-union (5255) required for 
such ratings are neither contended nor shown in the present 
case.  

The veteran's representative's has suggested that if the 
Board is unable to grant an increase, then the Board should 
remand the case for more current medical evidence.  In this 
regard, the Board notes that the veteran has never alleged 
any additional symptomatology that would meet the criteria 
for a rating higher than 70 percent under any of the Codes 
discussed above and such symptomatology is not shown by the 
evidence of record.  There is also nothing in the current 
evidentiary record to suggest that such symptomatology exists 
and the Board finds no sound basis for the additional 
development suggested by the representative.  The Board is of 
the opinion that the current evidentiary record is sufficient 
to decide the veteran's claim in this case.  

In reaching its decision, the Board has considered the 
complete history of the disability in question, the current 
clinical manifestations, and the effect the disability may 
have on the veteran's earning capacity.  38 C. F. R. §§ 4.1, 
4.2, 4.41 (1998).  The original injury has been reviewed and 
the functional impairment that can be attributed to pain or 
weakness has been taken into account.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this regard, the Board notes that 
the schedular ratings under Diagnostic Code 5054 include 
considerations of pain, weakness, and limitation of motion as 
residuals of implantation of a prosthetic hip.  


ORDER

An increased rating for status post right hip replacement is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 3 -
